DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the claims filed on December 22, 2020, claims 1-46 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-10, 13-16, 19-25, 27, 30-33, 36-39, 42-46 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by May et al. US20170040895A1.
Regarding claim 1 and claim 24, May discloses a power delivery system (May; FIGS. 3-4). 
May discloses a boost converter (100), or a power converter, configured to electrically couple to a battery (2), or a power source, as the battery (2) is connected to the terminal VP of the boost converter (May; FIGS. 1 and 3; ¶4). The power converter supplies electrical energy to one or more loads, for instance the speaker (10), electrically coupled to an output of the power converter (VBST) (May; FIGS. 1 and 3; ¶4). 
May discloses control circuitry, comprising a feedback loop, or loop comparators (115) (May; FIG. 3; ¶46). 
May discloses monitoring a voltage (VP) derived from the power source (2)  which is supplied to the dynamic peak current control module (111) (May; FIGS. 1 and 3; ¶43). 
May discloses controlling a limit for a current supplied from the power source, or initiate the peak inductor current limiting, to the one or more loads based on the voltage (VP) derived from the power source (May; FIG. 3 and 11; ¶49).
Regarding claim 2 and claim 25, May discloses a duty cycle and switch control (116) (May; FIG. 3). In general, a control tries to keep a signal value at or at least close to a reference value, irrespective of perturbations. This is only possible with a negative feedback control rather than a positive feedback control. The output voltage (VBST of the boost converter (4) supplies a speaker amplifier (8). Such loads require a reliable supply voltage which can only be guaranteed by a feedback loop that is a negative feedback loop (May; FIGS. 1 and 2). 
Regarding claim 4 and claim 27, May discloses that the power source is a battery (2) (May; FIG. 1).
Regarding claim 7 and claim 30, May discloses that the control circuitry controls the limit for the current supplied from the power source to the one or more loads using a dynamic peak current control (111) in order to maintain the power source in a region of safe operation (May; FIGS. 3, 4, 7-11; ¶2 and ¶43).
Regarding claim 8 and claim 31, May teaches that the control circuitry is configured to control the peak inductor current limit for the current supplied from the power source to the one or more loads in order to prevent the power source from overload as a battery discharges and weakens, preventing an overload, power supply voltage droop, or brownout conditions, or overdischarge (May; ¶39-40).
Regarding claim 9 and claim 32, May discloses monitoring the voltage (VP) at one or more terminals of the power source (2) using a VP monitoring block (120) (May; FIG. 4; ¶47).
Regarding claim 10 and claim 33, May discloses that the control circuitry is configured to control the limit for the current supplied from the power source using a peak inductor current ILPEAK limit to the one or more loads in order to maintain the voltage at or near a voltage threshold, or a target set point value for the voltage (VP) (May; FIGS. 8-11; ¶64, 67, 69-70).
Regarding claim 13 and claim 36, May teaches modifying the VP threshold (1-3), or the target set point value, to control the limit for the current (ILPEAK) supplied from the power source to the one or more loads (May; FIG. 11; ¶70).
Regarding claim 14 and claim 37, May teaches modifying the target set point value (VP thresholds 1-3) in response to the voltage crossing a threshold value which triggers different responses (Response 1-3) (May; FIG. 11; ¶70).
Regarding claim 15 and claim 38, May teaches modifying the target set point value (VP threshold 1-3) in response to the voltage crossing the threshold value (VP threshold 1) comprises changing the target set point value from a first value (VP threshold 1) to a second value (VP threshold 2) (May; FIG. 11; ¶70).

    PNG
    media_image1.png
    644
    1047
    media_image1.png
    Greyscale


Regarding claim 16 and claim 39, May teaches modifying the target set point value (VP threshold 1) in response to the voltage crossing the threshold value (VP threshold 1) comprises ramping the target set point value from the first value to the second value (VP threshold 2) (May; FIG. 11; ¶70).

    PNG
    media_image2.png
    654
    1047
    media_image2.png
    Greyscale

		Regarding claim 19 and claim 42, May discloses a rate of ramping the target set point value from the first value to the second value is based on one or more time constants since the charging is done over time. Thus there is at least time points performed during charging associated with and from the power source (May; FIG. 11; ¶70).
		Regarding claim 20 and claim 43, May discloses that the target set point value (VP threshold) is based on one or more time constants, such as the beginning of twait, the end of twait and the total amount of time in which power delivery to the boost converter associated with the power source is delivered (May; FIGS. 8-11; ¶68-69).
		Regarding claim 21 and claim 44, May discloses controlling the limit for the current supplied from the power source (IPEAK) to the one or more loads based on a time-varying discharge behavior, or a non-linear response rate, of the power source (May; ¶63).
		Regarding claim 22 and claim 45, May discloses controlling the limit for the current supplied from the power source (IPEAK) to the one or more loads based on one or more time constants, or a linear response rate, associated with the power source (May; ¶63).
Regarding claim 23 and claim 46, May teaches controlling the limit for the current  between IPEAK and the waiting lower current threshold supplied from the power source to the one or more loads in order to minimize undershoot of the current when the limit is modified by setting a reducing peach current soft-limit (May; FIGS. 8-11; ¶44).

Claims 1-2, 7, 10, 24-25, 30, 33 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Slattery US20130342177A1.
	Regarding claim 1 and claim 24, Slattery discloses a power delivery system (Slattery; FIGS. 1-2). 
Slattery discloses an internal power supply (110) which is disclosed as being a converter (Slattery; FIGS. 1-2;  ¶20), or a power converter. The power converter is configured to electrically couple to an external power supply (102), or source. The power converter is further configured to supply electrical energy to one or more loads (114) electrically coupled to an output of the power converter (110) (Slattery; FIG. 2; ¶20-21). 
Slattery discloses control logic (108), or control circuitry, comprising a feedback loop (Slattery; FIGS. 1-2; ¶20-21)
Slattery discloses that control logic (106) monitors a voltage input from a measuring circuit (112) derived from the power source (102) (Slattery; FIGS. 1-2; ¶21).
Slattery discloses that the control logic (106) controls a predetermined current (IOUT), or a limit for a current supplied from the power source, to the one or more loads (114) based on the voltage derived from the external power source (102) by adjusting the voltage supplied by the internal power supply (110) via the control signal (VF) to produce the desired output compliance voltage (VOUT) (Slattery; FIGS. 1-2; ¶21).
Regarding claim 2 and claim 25, Slattery discloses that the feedback loop is a negative feedback loop since the output is fed back into the system to control the output (Slattery; FIGS. 1-2; ¶21).
Regarding claim 7 and claim 30, Slattery discloses that  the control circuitry (106) controls the limit for the current (IOUT) supplied from the power source (102) to the one or more loads (114) in order to maintain the power source in a region of safe operation since a predetermined maximum current is determined (Slattery; FIGS. 1-2; ¶9).
Regarding claim 10 and claim 33, Slattery discloses that the control logic (106) controls a predetermined current (IOUT), or a limit for a current supplied from the power source, to the one or more loads (114) by adjusting the voltage supplied by the internal power supply (110) via the control signal (VF) to produce the desired output compliance voltage (VOUT), or at or near a target set point value for the voltage (Slattery; FIGS. 1-2; ¶21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. US20170040895A1 in view of Tong et al. TW201228201A.
Regarding claim 3 and claim 26, May discloses controlling a limit for a current supplied from the power source, or initiate the peak inductor current limiting, to the one or more loads based on the voltage (VP) derived from the power source (May; FIG. 3 and 11; ¶49).
May further teaches monitoring an inductance (IL) by a device (110) which detects current flowing through the inductor (101) (May; FIGS 3-4; ¶43).
May is silent as to monitoring one or more additional voltages derived from the power source in addition to the voltage; and the monitoring of one or more additional voltages derived from the power source.
Tong discloses that measuring the current flowing through the inductor (L1) which is connected to a first voltage sampling unit (12) which in turn monitors a voltage (U1), or additional voltages, derived from the power source (Vin) connected to the terminal VP in May (Tong; FIG. 1; page 1, last full paragraph).
It would be obvious to one of ordinary skill in the art to use the voltage detection of Tong from the measurement of the inductance in order to quickly and accurately monitor the converter (Tong; page 1, 2nd to last full paragraph). 

Claims 5-6, 17-18, 28-29 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. US20170040895A1.
Regarding claims 5-6 and claims 28-29, May does not explicitly disclose that the battery is a rechargeable lithium ion battery, however, a lithium ion battery is a well-known rechargeable battery used as a power source and a person of ordinary skill in the art would know to try such a battery.
Regarding claim 17 and claim 40, May does not explicitly disclose wherein a rate of ramping the target set point value from the first value to the second value is constant.
However, May discloses a rate of ramping from the first value to the second value. In the annotated partially reproduced FIG. 11, although it is understood that the drawings are not to scale, because of the shape of the voltage profile, the profile from VP Threshold 1 to VP Threshold 2 is approximately constant rate.

    PNG
    media_image3.png
    162
    376
    media_image3.png
    Greyscale

Regarding claim 18 and claim 41, May does not explicitly disclose wherein a rate of ramping the target set point value from the first value to the second value is variable.
However, May discloses a rate of ramping from one value to another. In the annotated partially reproduced FIG. 11, although it is understood that the drawings are not to scale, because of the shape of the voltage profile, the profile from VP Threshold 3 to VP Threshold 2 is shown to have a variable rate.

    PNG
    media_image4.png
    172
    353
    media_image4.png
    Greyscale



Claims 11-12 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over May et al. US20170040895A1 in view of “PID Control”, Technology Robotix Society , July 2, 2019; https://medium.com/autonomous-robotics/pid-control-85596db59f35 (hereinafter “Robotix”).
Regarding claim 11 and claim 34, May discloses that the feedback loop sets the current limit (ILPEAK) to regulate the voltage (VP) at or near the target set point value (VP threshold) (May; FIGS. 8-11; ¶70).
May does not explicitly disclose the feedback loop comprises one of a proportional-integral controller and a proportional-integral-derivative controller.
However, a control loop feedback mechanism is commonly a Proportional-Integral-Derivative (PID) controller as evidenced by Robotix. PID control is disclosed as being the most common control algorithm and has been universally accepted in industry control. A PID controller calculates a difference between a measured variable and a desired setpoint (Robotix; page 2).
Regarding claim 12 and claim 35, May is silent as to one of the proportional- integral controller and the proportional-integral-derivative controller sets the current limit based on an error calculated as a difference between the voltage and the target set point value.
Robotix discloses that a proportional-integral-derivative controller sets the current limit based on an error calculated as a difference between a measured process variable, or the voltage, and the desired setpoint, or the target set point value (Robotix; page 2).
	
Claims 8 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery US20130342177A1.
Regarding claim 8 and 31, Slattery discloses that the control circuitry (106) is configured to control the maximum current output, or the limit for the current supplied from the power source to the one or more loads (114).
Although Slattery does not expressly disclose that limit is set in order to prevent the power source from overdischarge, it would be obvious to one of ordinary skill in the art that a limit would be set such that overdischarge, which is well-known to cause deterioration and aging in a battery, would not occur.

Claims 4-6, 9, 27-29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery US20130342177A1 in view of Hamada et al. US20200086761A1.
Regarding claims 4-6 and claim 27-29, Slattery is silent as to the power source being a rechargeable lithium-ion battery.
Hamada teaches a lithium-ion rechargeable battery (13) (Hamada; ¶21). 
It would be obvious to one or ordinary skill in the art to provide a well-known power source to the power source of Slattery.
Regarding claim 9 and claim 32, Although Slattery discloses monitoring the voltage at the measuring circuit (112), Slattery does not explicitly disclose that monitoring the voltage comprises monitoring the voltage at one or more terminals of the power source.
Hamada discloses monitoring the voltage at one or more terminals (13a) of the affixed battery (13), or the power source, by measuring the voltage across terminals (Hamada; FIG. 1; ¶21).
It would have been obvious to a person of ordinary skill to apply the known method of measuring the voltage at a terminal of a battery, as evidenced by Hamada, in order to directly determine the voltage output of a battery.

Claims 11-12 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Slattery US20130342177A1 in view of “PID Control”, Technology Robotix Society , July 2, 2019; https://medium.com/autonomous-robotics/pid-control-85596db59f35 (hereinafter “Robotix”).
Regarding claim 11 and claim 34, Slattery discloses that the control logic (106) controls a predetermined current (IOUT), or a limit for a current supplied from the power source, to the one or more loads (114) by adjusting the voltage supplied by the internal power supply (110) via the control signal (VF) to produce the desired output compliance voltage (VOUT), or at or near a target set point value for the voltage (Slattery; FIGS. 1-2; ¶21).
Slattery does not explicitly disclose the feedback loop comprises one of a proportional-integral controller and a proportional-integral-derivative controller.
However, a control loop feedback mechanism is commonly a Proportional-Integral-Derivative (PID) controller as evidenced by Robotix. PID control is disclosed as being the most common control algorithm and has been universally accepted in industry control. A PID controller calculates a difference between a measured variable and a desired setpoint (Robotix; page 2).
Regarding claim 12 and claim 35, Slattery is silent as to one of the proportional- integral controller and the proportional-integral-derivative controller sets the current limit based on an error calculated as a difference between the voltage and the target set point value.
Robotix discloses that a proportional-integral-derivative controller sets the current limit based on an error calculated as a difference between a measured process variable, or the voltage, and the desired setpoint, or the target set point value (Robotix; page 2).
Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishibashi et al. US20130106188A1 discloses a control system that is configured to adjust an output voltage in response to a variation in the input voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        





/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859